                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:18-CV-159-GCM


7M SECURITIES, LLC,                                  )
                             Plaintiff,              )
                                                     )
v.                                                   )
                                                     )
DIGI INTERNATIONAL, INC.,                            )
                      Defendant.                     )

                                            ORDER

       THIS MATTER IS BEFORE THE COURT ON ITS OWN MOTION. Due to the

pending Motion for Summary Judgment in this matter, IT IS HEREBY ORDERED that the trial

in this matter is RE-SET for August 12, 2019.

       IT IS SO ORDERED.
                                      Signed: January 24, 2019
